Bkoyles, J.
1. The defendant through his counsel having consented to a suspension of this case until the grand jury could report to the court, and having consented to the reading of this report and of the general presentments of the grand jury in the presence of the trial jury, he will not be heard to complain that the court overruled his motion for a mistrial based upon the fact that immediately after reading the general presentments, the foreman of the grand jury made the following oral statement to the court: “I desire to congratulate the members of the grand jury, because of the excellent work they have done for the county. We have made considerable investigation as to the illegal sale of liquor, but we have not secured much evidence. We believe, though, that our efforts will have a good effect in checking the sale of whisky.” Under the foregoing facts, this oral statement of the foreman of the grand jury, even if prejudicial to the defendant, is no ground for a mistrial.
2. There is no merit in any of the other grounds of the amendment to the motion for a new trial; the evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.